Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-4 have been cancelled.

Response to Amendment
The Amendment filed 09/14/2021 has been entered. With regard to the examiner’s amendment, claim 5 remain pending in the application.  
	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to an invention non-elected without traverse.  Accordingly, claims 1-4 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the closest prior art of Guo et al. (CN 108456519 A) teaches a method of using a carbon quantum dot prepared from carboxymethyl cellulose by hydrothermal synthesis (claim 1), comprising: 
mixing the carboxymethyl celluose with water to obtain a mixture (paragraph [0011]), and placing the mixture in an autoclave followed by heating at 100-300°C for 1-24 h for reaction (paragraph [0010]; paragraph [0073] teaches heated at 220°C for 6 hours); 
cooling the mixture when the reaction is completed (paragraph [0026]), and removing insoluble substances from the mixture (paragraph [0027]), 
dialyzing the mixture (paragraph [0027]), and lyophilizing the dialyzed product to produce the carbon quantum dot (paragraph [0028]), and 
detecting Fe3+ and/or Hg2+ in the water using the carbon quantum dot as a fluorescent probe (paragraphs [0029]-[0030]); 
wherein a mass ratio of the soybean dregs to the water is 0.15 - 0.9 (paragraph [0011]); and 
a concentration of the Fe3+ or the Hg2+ in the water is 0.1-50 mol/L (paragraph [0029]).
	Guo fails to teach the carbon quantum dot is prepared from soybean dregs, the carbon quantum dot comprises C, N and O, and a molar ratio of C to N to O is 60-80:5-15:10-30; wherein a mass ratio of the soybean dregs to the water is 1:1-10; and the reaction is performed under mechanical or magnetic stirring at a rate of 50-1000 rpm.
	A reference Zhu et al. (Zhu et al., “Bifunctional fluorescent carbon nanodots: green synthesis via soy milk and application as metal-free electrocatalysts for oxygen reduction”, 2012, Chemical Communications, 48,9367-9369) teaches preparing fluorescent carbon dregs, and the heating reaction is performed under mechanical or magnetic stirring at a rate of 50-1000 rpm. Furthermore, Zhu only fails to teach or suggest the carbon nanodots from soymilk to detect Fe3+ or Hg2+, thus one of ordinary skill in the art would not be motivated to combine Zhu with Guo to arrive at the claimed invention.
	A reference Jia et al. (Jia et al., “Highly luminescent N-doped carbon dots from black soya beans for free radical scavenging, Fe3+ sensing and cellular imaging”, Dec 2018, Spectrochemica Acta Part A, 211,363-372) teaches carbon dots fabricated from black soya beans to detect Fe3+ (abstract). Jia fails to teach the claimed molar ratio, rather Jia teaches the carbon quantum dot comprises C, N and O, and a molar ratio of C to N to O is 43.08:8.75:41.65 (page 366, right column, first paragraph). Jia fails to teach all of the limitations lacking from Guo.
	A reference Liu et al. (CN 102745669 A) teaches a carbon quantum dot prepared from soybean dregs (claim 1), however fails to teach the step of mixing, heating for 1-24hr, dialyzing, and detecting. Liu fails to teach the limitations lacking from Guo. 
	A reference Moon et al. (KR 101403534 B1) teaches a method of manufacturing a carbon quantum dot (abstract). Moon teaches a reaction of heating at 250°C for 35 hours while a magnetic stirring step was performed at 200 rpm (paragraph [0057]-[0058]). However, Moon fails to teach all of limitations lacking from Guo.
claim 5 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HENRY H NGUYEN/Examiner, Art Unit 1798        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797